Whiteield, C. J.,
delivered the opinion of the court.
It was fatal error not to have excluded the testimony of Horace Payne and Henry King when the objection was first made. Objection was. duly made, and was overruled, when Horace Payne was under examination. This testimony put the entire details of a previous difficulty between the deceased and the defendant, some two or three months before the killing, before the jury. Without going particularly into these details, it is sufficient to say that they were such as manifestly to prejudice the defendant in the eyes of the jury very seriously — so seriously, indeed, that we cannot say, with any confidence, that the verdict of the jury might not have been different if this testimony had been excluded. It was of the most damaging character, and the error in not excluding it was not cured by subsequently sustaining the motion of the defendant to *410shut it out. We think the case falls on this proposition squarely within the principles announced in the case of Chism v. State, 70 Miss., 742; 12 South., 852. In a case almost wholly circumstantial, the error is all the more marked.

Reversed and remanded.